Citation Nr: 1720874	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for left shoulder impingement with bicipital tendinitis prior to June 3, 2014, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty training from January 2008 to June 2008, and on active duty from May 2011 to May 2012.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the September 2012 rating decision, the RO denied service connection for a traumatic brain injury (TBI), post-traumatic stress disorder (PTSD), hearing loss, tinnitus, a left shoulder disability, and back disability.  In December 2012, the Veteran disagreed with the RO's determinations.  

In April 2013, the RO issued a Statement of the Case continuing the denial of service connection for hearing loss and a back disability.  In August 2013, the Veteran perfected a timely appeal of the issue of entitlement to service connection for a back disability.  He did not perfect an appeal of the issue of entitlement to service connection for hearing loss.  Thus, that latter issue is not before the Board.  

Also in April 2013, the RO granted service connection for TBI, an acquired psychiatric disability, to include PTSD, tinnitus, and left shoulder impingement with bicipital tendinitis, all effective May 10, 2012, the day following the date of the Veteran's separation from active service.  The RO assigned an initial 40 percent rating for TBI, an initial 30 percent rating for PTSD, an initial 10 percent rating for tinnitus, and an initial zero percent rating for left shoulder impingement with bicipital tendinitis.

The grant of service connection for TBI, PTSD, tinnitus, and a left shoulder disability constitutes a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective dates assigned for his service-connected PTSD, TBI, or tinnitus.  Thus, those matters are not in appellate status.  

In August 2013, however, the Veteran disagreed with the RO's determination of an initial zero percent rating for left shoulder impingement with bicipital tendinitis, and initiated an appeal for the denial of entitlement to service connection for a back disability.  In December 2013, the RO issued a Statement of the Case continuing the initial zero percent rating for left shoulder impingement with bicipital tendinitis and in May 2014, the Veteran perfected a timely appeal of that issue.  

Before the appeal was certified to the Board, in a July 2014 determination, the RO increased the initial rating for the Veteran's left shoulder impingement with bicipital tendinitis disability to 10 percent, effective June 3, 2014, the date of his VA examination.  Although a higher rating has been granted, this issue remains in appellate status, as the maximum available benefit has not been assigned from the effective date of the award of service connection.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

On his May 2014 VA Form 9, Appeal to Board, the Veteran indicated that he wished to attend a videoconference hearing before a Veterans Law Judge in connection with his appeal.  The Veteran's requested Board videoconference hearing was scheduled for June 10, 2015.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

The Board notes that in a December 2016 informal hearing presentation, the Veteran's representative listed the issues of entitlement to service connection for hearing loss and tinnitus.  As set forth above, however, service connection for tinnitus has been granted and the Veteran did not perfect an appeal of the initial rating assigned, nor did the Veteran perfect an appeal of the issue of entitlement to service connection for hearing loss.  If the Veteran wishes to seek service connection for hearing loss or an increased rating for tinnitus, he may enlist the assistance of his representative, who is reminded that all claims governed by VA's adjudication regulations must now be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not currently have a back disability for which service connection may be granted.  

2.  For the period from May 10, 2012, to June 2, 2014, the Veteran's left shoulder disability was manifested by subjective reports of pain, normal X-ray findings, and full motion without pain or functional loss.

3.  From June 3, 2014, the Veteran's left shoulder disability has been manifested by objective findings of pain, functional loss, noncompensable limitation of motion, and normal X-ray findings.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for an initial compensable rating for a left shoulder disability for the period from May 10, 2012, to June 2, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2016).

3.  The criteria for a rating in excess of 10 percent for a left shoulder disability for the period from June 3, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5019 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In pertinent part, the Veteran's service treatment records show that in March 2012, he was seen for a sharp radiating pain in his left shoulder.  The Veteran complained that his pain was exacerbated by the use of an improved outer tactical vest and ruck assault pack.  The diagnosis was left shoulder impingement and he was given a temporary physical profile.  

At his April 2012 post deployment examination, the Veteran again reported pain in the left shoulder joint.  He reported that the left shoulder pain had persisted for 8 months.  The Veteran also reported experiencing back pain during deployment.  No back disability was diagnosed.  

In May 2012, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including left shoulder and back disabilities.  

The Veteran underwent a VA medical examination in January 2013, where he reported that he had been treated for a left shoulder disability during deployment after he had been unable to perform battle duties due to extreme pain.  The Veteran reported that the frequency of his current left shoulder pain is dependent upon the activity.  He indicated that his strength was normal, except during periods of pain when he felt as if his shoulder was weaker.  His post-service treatment has consisted of hydrocodone.  He had never had surgery, physical therapy, injections, or a shoulder sling.  The Veteran did not report flare-ups which impacted the function of his shoulder.  

After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran as having left shoulder impingement and bicipital tendinitis.  Range of motion testing showed full range of flexion and abduction to 180 degrees with no objective evidence of painful motion.  The Veteran exhibited normal and external rotation bilaterally, again without evidence of pain.  The examiner indicated that active range of motion was the same as passive range of motion.  There was no decrease in range of motion after repetition and the opposing shoulder showed similar findings.  The examiner indicated that the Veteran exhibited no functional loss or impairment of the shoulder or arm.  There was no pain, weakness, flare-ups, incoordination or fatigue that would cause an additional loss of range of motion in this joint.  Strength was normal in both extremities.  A Hawkins' impingement test and an empty-can test were negative.  The Veteran exhibited tenderness on palpation.  The Veteran did not have guarding or ankyloses of his shoulder joint.  There was no recurrent dislocation, mechanical symptoms, or any other AC joint condition or impairment of the clavicle and scapula.  X-rays were performed and found to be normal.  

The examiner also evaluated the Veteran for a back condition.  The Veteran reported experiencing back pain in service which increased with lifting, bending, twisting, wearing body armor, and carrying a ruck sack and machine gun.  He indicated that he currently experienced constant back pain which he rated as a 1 to 2 on a pain scale of 1 to 10, but which increased to 9/10 with lifting.  He indicated that he had never been evaluated or treated for his back.  On examination, X-rays of the Veteran's back were normal.  There were no objective findings, including tenderness, spasm, guarding, abnormal gait, loss of strength, abnormalities of the reflexes, or other neurological abnormalities.  The Veteran exhibited full range of motion without pain.  The examiner indicated that the Veteran did not currently have nor had he ever been diagnosed with a thoracolumbar back condition.  

In support of the Veteran's claim, the RO obtained VA clinical records showing that in August 2012, the appellant reported left shoulder and back pain.  He reported that taking ibuprofen helped his back pain.  On examination, range of motion of the shoulder was full.  Abduction against force reproduced his pain.  No abnormalities of the back were recorded.  The assessments included left shoulder and low back pains.  

Based on this evidence, in an April 2013 rating decision, the RO granted service connection for left shoulder impingement with bicipital tendinitis and assigned an initial zero percent disability rating, effective May 10, 2012.  The RO denied the Veteran's claim of service connection for a back disability, on the basis of the lack of a current diagnosis.

In August 2013, the Veteran initiated an appeal of the RO's determination.  The Veteran asserted that his left shoulder condition had worsened, and that the current disability rating did not accurately reflect the severity of his condition.  

The Veteran was afforded another VA medical examination in June 2014.  The examiner confirmed his diagnosis of left shoulder impingement and bicipital tendinitis.  The Veteran reported an increase of stiffness and soreness since his January 2013 VA examination.  He complained of achy, irritating pain, and stiffness.  He denied any weakness, deformity, instability or giving way, locking, lack of endurance, effusion, episodes of dislocation or subluxation.  He denied any swelling, heat, tenderness, redness, or drainage.  The Veteran rated his pain as a 2-3/10 on a daily basis, flaring to 10/10 two to three times weekly.  Precipitating factors were working the shoulder, wearing a backpack, and picking up a box with his arms extended.  The Veteran indicated that he felt unable to function when his left shoulder flares up.  

On examination, the Veteran could flex his left shoulder to 165 degrees of a normal 180 degrees, and abduct it to 150 degrees of a normal 180 degrees, with pain at 165 degrees.  The Veteran could internally and externally rotate his shoulder to a normal 90 degrees in each direction and there was objective evidence of pain on motion and movement.  The examiner noted painful of motion of the shoulder.  The evidence showed that there was no additional loss of motion after repetitive use testing.  The Veteran did not have guarding or ankyloses of his shoulder joint.  Strength was normal.  Deep tendon reflexes were 2/4 bilaterally symmetrical for biceps, triceps, and brachioradialis.  Sensory examination was intact for light touch, position testing, temperature, vibration, pinprick, and monofilament for both upper extremities.  No abnormalities noted to sensory examination of the extremities.  There was a history of clicking.  There was tenderness to palpation of the left biceps tendon and deltoid.  The diagnosis was left shoulder impingement and bicipital tendinitis.  The examiner indicated that there was no other AC joint condition or any other impairment of the clavicle and scapula.  X-rays were performed and found to be normal.  

The examiner noted that the Veteran was currently working as a handyman and is going to college for computers.  He was limited in lifting, pushing, pulling, carrying and overhead activity.  The examiner indicated that additional limitation of the condition is due to Veteran's pain and incoordination as reported above, although the Veteran did not exhibit any additional loss of range of motion during the examination so the examiner was unable to quantify the exact loss of motion without resorting to speculation.  

Based on the evidence, in a July 2014 rating decision, the RO increased the initial disability rating for the Veteran's left shoulder disability to 10 percent, effective June 3, 2014, the date of the VA medical examination discussed above showing increased symptoms.  

Applicable Law

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The RO has evaluated the Veteran's left shoulder disability under Diagnostic Codes 5201-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  

Diagnostic Code 5019, for bursitis, is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Under that code, arthritis shown by X-ray studies is also rated based on limitation of motion of the affected joint.  When the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each major joint affected.  In this case, however, X-ray studies have shown that arthritis is not present in the Veteran's left shoulder.  

Limitation of motion of the arm is rated under Diagnostic Code 5201.  That code distinguishes between the major (dominant) extremity and the minor (non-dominant) extremity. See 38 C.F.R. § 4.69 (2016).  Because the record on appeal establishes that the Veteran is right-handed, the criteria for rating disabilities of the minor extremity are for application.

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.



Analysis

Back Disability

The Veteran seeks service connection for a back disability.  He contends that service connection is warranted as he developed back pain during active duty that has continued to the present day.  After carefully considering the record, the Board finds that the preponderance of the evidence is against the claim.  

As set forth above, the Veteran's service treatment records confirm that he developed back pain during deployment.  Moreover, the post-service record confirms that the Veteran continues to experience back pain.  The record however, is silent for any chronic back disability for which service connection may be granted.  At the January 2013 VA medical examination, the examiner determined that the Veteran did not have a current back disability.  The examiner noted that X-rays of the Veteran's back were normal as was clinical evaluation.  Similarly, the VA clinical records show complaints of back pain but do not contain a diagnosis of a chronic back disability.  Rather, the assessment was back pain.  

Absent a diagnosis of a back disability other than pain, the record does not provide a basis upon which to grant service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the most probative evidence reflects that the Veteran does not currently have a back disability for which service connection may be granted.  Although the service treatment records and the post-service treatment records document the Veteran's reports of back pain, a chronic back disability was not identified in service nor has a chronic back disability been identified at any time since service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.   See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating for Left Shoulder Impingement with Bicipital Tendinitis

The Veteran seeks a higher initial rating for service connection left shoulder disability.  He reports that the ratings currently assigned do not reflect the severity of his disability.  

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a compensable rating prior to June 3, 2014, and a rating in excess of 10 percent thereafter for the Veteran's left shoulder disability.

As delineated in detail above, repeated examinations have shown that the Veteran does not exhibit loss of left arm motion to the extent necessary to meet the criteria for a rating in excess of zero percent under Diagnostic Code 5201 prior to June 3, 2014, or a rating in excess of 10 percent thereafter.  

At the January 2013 VA medical examination, the Veteran exhibited left arm flexion from zero to 180 degrees and abduction to 180 degrees.  The Veteran's range of motion was described as normal, without painful motion.  VA clinical records also establish full range of left shoulder motion during this period.  There is no other evidence of record prior to June 3, 2014, establishing that the Veteran's range of left arm motion was restricted to the extent necessary to warrant a compensable rating under Diagnostic Code 5201.  

Despite the normal motion demonstrated above, the Board has considered whether a compensable rating may be assigned based on functional impairment, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Prior to June 3, 2014, however, the record demonstrates that the Veteran did not have flare-ups that impacted the function of his left shoulder.  During the January 2013 examination, the Veteran did not report flare-ups which impacted the function of his shoulder.  Moreover, the examiner indicated that the Veteran exhibited no functional loss or impairment of the shoulder or arm.  There was no pain, weakness, flare-ups, incoordination or fatigue that would cause loss of range of motion in this joint.  The evidence during this period reflects that there is no additional functional impairment due to flare-ups or otherwise that results in limitation of motion, particularly loss of motion that more nearly approximated limitation of motion of the arm at the shoulder level warranting the lowest compensable rating of 20 percent under DC 5201.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38, 43 (2011) (indicating that, other than when a Veteran is seeking the minimum compensable rating of 10 percent as discussed below, pain only results in functional loss and warrants a higher rating if it limits the ability to perform the normal working movements of the body and "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Moreover, the Board notes that there was no evidence of painful motion during this period to warrant a compensable rating under 38 C.F.R. § 4.59.  In that regard, the examination showed full range of motion of the left shoulder without pain.  

From June 3, 2014, the RO has assigned a 10 percent rating based on the evidence demonstrating pain and noncompensable limitation of motion.  The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent.  The record shows that the Veteran does not exhibit loss of left arm motion to the extent necessary to meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5201.  For example, at the June 2014 VA medical examination, range of motion testing showed that the Veteran had flexion to 165 degrees and abduction to 150 degrees.  There is no other evidence of record establishing that the Veteran's range of left arm motion has been restricted at shoulder level or midway between his side and shoulder level since June 3, 2014, to warrant a 20 percent disability rating.  Again, the Board has considered the Veteran's reports of flare-ups and functional loss but finds that his symptoms do not more nearly approximate limitation of motion at the shoulder level.  Objective examination has shown normal strength (5/5).  There are no anatomic deformities, atrophy, or other indicia of disuse.  Additionally, repetitive motion does not decrease the range of motion of the joint.  Given the objective evidence, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of those currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In reaching this decision, the Board has considered whether higher ratings could be assigned under an alternative diagnostic code.  As set forth above, however, the record shows that the Veteran's service-connected left shoulder disability does not involve ankylosis (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle and scapula (Diagnostic Code 5203).  Based on the evidence of record, the Board finds that application of an alternative diagnostic code such as these is not appropriate.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected left shoulder disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In summary, the Board finds that a zero percent rating for left shoulder condition, prior to June 3, 2014, and 10 percent thereafter most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to an initial compensable rating in excess of zero percent prior to June 3, 2014, and in excess of 10 percent thereafter, for left shoulder impingement with bicipital tendinitis is denied.

Entitlement to service connection for a back disability is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


